                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA

IN RE: FACEBOOK, INC., CONSUMER PRIVACY MDL No. 2843
USER PROFILE LITIGATION                 Case No. 18-md-02843-VC

THIS DOCUMENT RELATES TO:                     [PROPOSED] ORDER ON MOTION TO
ALL ACTIONS                                   REMOVE INCORRECTLY FILED
                                              DOCUMENT
                                              Judge: Hon. Vince Chhabria




CASE NO. 3:18-MD-02843-VC                                             [PROPOSED] ORDER
       The Court, having considered Plaintiffs’ Motion to Remove Incorrectly Filed Document hereby

ORDERS, for good cause appearing, that the motion is granted. IT IS ORDERED that the document

filed at Docket Number 206-2 shall be replaced with the corrected exhibit submitted by Plaintiffs at

Docket Number 227.

       IT IS SO ORDERED.
       December 17, 2018
DATED: _________________________

                                                  THE HONORABLE VINCE CHHABRIA
                                                  UNITED STATES DISTRICT COURT JUDGE




 CASE NO. 3:18-MD-02843-VC                                                     [PROPOSED] ORDER

                                                  1
